DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on September 24, 2021.  Claims 1-33 are currently pending and under examination.
Pending Rejections
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-15 and 28-33 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-36, 38, 144, 145, and 179-181 of copending Application No. 16/302,339 (reference application) US 2020/0085916 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to similar pharmaceutical compositions used for treating the same disease conditions (see claims).  The copending claims administer porphobilinogen deaminase (PBGD) for treating acute intermittent porphyria (AIP) in a subject in need thereof.  A pharmaceutical composition comprising: (a) a mRNA that comprises (i) an open reading frame (ORF) encoding an porphobilinogen deaminase (PBGD) polypeptide, wherein the ORF comprises at least one chemically modified nucleobase, sugar, backbone, or any combination thereof, (ii) an untranslated region (UTR) comprising a microRNA (miRNA) binding site; and (b) a delivery   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Remarks
Applicants state the office has not set forth any reasons why a person having ordinary skill in the art would conclude that the inventions defined in instant claims 10-15 and 28-33, which recite a polypeptide, would have been obvious variation of the invention defined in claims 29-36, 38, 144, 145, and 179-181 of Martini, which recites a genus of lipid nanoparticles comprising mRNA.  Claims 11 and 29 are drawn to polynucleotide or nucleic acid constructs and are drawn to pharmaceutical compositions.  The composition comprises an acceptable carrier. The delivery means can include lipid nanoparticles to deliver active agents.  
It is obvious to the person having ordinary skill in the art that the manufacture of a lipid nanoparticle comprising the mRNA as disclosed in Martini is used to deliver the translated protein to a subject in need thereof.  Therefore, for claims 10, 12-15, 28, and 30-33, the person having ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising the porphobilinogen deaminase to treat symptoms, and conditions associated with porphyria.  Martini is administering porphobilinogen deaminase (PBGD) for treating acute intermittent porphyria (AIP) in a subject in need thereof.  Thus, claims 10-15 and 28-33 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-36, 38, 144, 145, and 179-181 of copending Application No. 16/302,339 (reference application) US 2020/0085916 A1 because the claims are not patentably 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-33 stand rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Martini et al. (US 2020/0085916 A1; provisional application filed on May 18, 2016).
The rejection was explained in the prior office action.  Applicants state that Martini is not available under 35 U.S.C. 102(a)(1) as a printed publication because the publication date is November 23, 2017.  Applicants also state that Martini claim to priority in a first provisional application filed May 18, 2016 does not teach or suggest any of the specific amino acid mutations to PBDG as recited in instant claim 1.  Thus, under 35 U.S.C. 102(d) Martini’s .
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.  Martini claims priority to 62/338,161, filed May 18, 2016.  The provisional application 62/338,161 does disclose variant, derivative, or mutants of the PBGD polypeptide and having porphobilinogen deaminase activity (see e.g. claim 23), therefore the Martini publication does claim priority to May 18, 2016 and is available as prior art.
Martini does disclose some embodiments, the PBGD polypeptide comprises an amino acid sequence at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or about 100% identical to (i) the polypeptide sequence of wild type PBGD, isoform 1 (SEQ ID NO: 1), (ii) the polypeptide sequence of wild type PBGD, isoform 2 (SEQ ID NO: 3), the polypeptide sequence of wild type PBGD, isoform 3 (SEQ ID NO: 5), or the polypeptide sequence of wild type PBGD, isoform 4 (SEQ ID NO: 7), and wherein the PBGD polypeptide has porphobilinogen deaminase activity. In some embodiments, the PBGD polypeptide is a variant, derivative, or mutant having a porphobilinogen deaminase activity (e.g., the SM gain of function variant, SEQ ID NO: 152). In some embodiments, the gain-of-function mutant PBGD comprises an 1291M mutation, an N340S mutation, or a combination thereof. In some embodiments, the gain-of-function mutant PBGD comprises the polypeptide sequence of SEQ ID NO: 152. In some embodiments, the PBGD polypeptide is a PBGD fusion protein. In some embodiments, the PBGD fusion protein comprises heterologous protein moiety. In some embodiments, the heterologous protein moiety is an apolipoprotein. In some embodiments, the apolipoprotein is human apolipoprotein A1. In some embodiments, the human apolipoprotein A1 is mature human apolipoprotein A1. In some embodiments, a fusion protein comprising PBGD 
The present disclosure provides a pharmaceutical composition comprising a lipid nanoparticle encapsulated mRNA that comprises an open reading frame (ORF) encoding an porphobilinogen deaminase (PBGD) polypeptide, wherein the composition is suitable for administration to a human subject in need of treatment for acute intermittent porphyria (AIP). 
Conclusion
No claims are allowed.









THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        October 20, 2021